Per Curiam :
The appellant has been the attorney of record in this action for thp defendant Maclagan since the commencement of the action. The order here appealed from was granted upon the. motion of the defendant Maclagan, the granting of the order evidently being based upon the absolute "right of a party to change his attorney, as no misconduct on the part of the appellant or cause for the substitution is shown.
That a party has the absolute right to change his attorney is without question in this State. Under rule 10 of the General Buies of Practice, however, the rights of the attorney should be protected where no misconduct is shown, and this requires that when an attorney has rendered services and has received no compensation therefor, a substitution should not be granted without protecting his lien. The application of the rule requires, in the present case, that a reference should be ordered to determine the amount due the attorney, the latter to be allowed to retain the papers until the amount due him is determined and paid; that part of.the order, however, which directs substitution to stand.'
The order appealed fr,om should be modified accordingly, and- as so modified affirmed, with ten dollars costs and disbursements to the appellant.
Present — O’Brien, P. J., Patterson, Ingraham, Laughl'in and Olarke, JJ.
Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to the appellant. Settle ' order on notice.